Capta Thomas Brattle plaint. agt Thomas Woodbridge of Newberry and Getrge Hews of Salisbury or either of them Defts for not delivering unto sd Brattle nor his order on the wharfe in Boston dock twelve thousand foote of good merchantable pine boards according to bond datd March: 17th 1676/7. with due damages. . . . The Jury . . . found for the plaint, the bill Sued for twenty pounds in mony with twelve Shillings mony damage and costs of Court twenty Eight Shillings. 6d
Execution issued pr° Janur0 1677.